Per Curiam.

In view of defendant’s admission, the trial court erred in refusing to find that at the start of the joint venture defendant received from plaintiff $1,500.
It appears too that the findings of fact contained in the court’s decision are incomplete in that they fail to disclose how it was concluded that there was due and owing to plaintiff from defendant the sum of $833.67.
Plaintiff’s Exhibit 1 which is an itemized financial statement of the joint venture furnished by defendant on his examination before trial was properly used by the trial court as a basis for calculating the account between the parties. That statement showed a net profit from the business of $1,161.51. Adding that sum to the two items of disbursement amounting to $3,666.67 which were disallowed as improper together with the $2,000 account receivable omitted from plaintiff’s Exhibit 1, the total profit from the business amounted to $6,828.18 of which plaintiff’s share is $3,414.09.
As stated above, plaintiff is entitled to credit for the $1,500 which he paid to defendant at the start of the enterprise. He is also entitled to a credit of $919.30, the amount of a check delivered by him to defendant on January 5, 1949. Adding these two items to plaintiff’s share of the profits, results in total credits to plaintiff of $5,833.39.
Defendant paid plaintiff $1,500 on December 21, 1948, and gave him a like sum the following day. There was also paid to plaintiff by defendant $1,000 on May 17, 1949. These three items which must be charged against plaintiff total $4,000.
Deducting the debits from the credits, shown above, there is due from defendant to plaintiff the sum of $1,833.39 for which plaintiff is entitled to judgment.
*642The judgment should be unanimously modified in accordance with this opinion and, as so modified, affirmed, with costs to plaintiff. Settle order containing new findings and reversing findings o£ trial court inconsistent herewith.
Peek, P. J., Glennon, Dore, Cohn and Callahan, JJ., concur.
Judgment unanimously modified in accordance with the opinion herein and, as so modified, affirmed, with costs to the plaintiff. Settle order containing new findings and reversing findings of the trial court inconsistent herewith. Settle order on notice.